Case 4:19-cv-00365-CVE-JFJ Document 7 Filed in USDC ND/OK on 09/25/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA

  NANCY WOODROME,                                           )
                                                            )
                          Plaintiff,                        )
                                                            )
  v.                                                        )       Case No. 19-CV-0365-CVE-JFJ
                                                            )
  ASCENSION HEALTH,                                         )
                                                            )
                          Defendant.                        )

                                                   ORDER

          On July 8, 2019, plaintiff Nancy Woodrome filed this case alleging that her claim for

  disability benefits was improperly denied by defendant Ascension Health. The parties agree that the

  benefits plan contains a forum selection clause requiring the parties to litigate any claim arising

  under the benefits plan in the United States District Court for the Eastern District of Missouri, and

  the benefits plan further states that plaintiff agrees to submit to the personal jurisdiction of that court.

  Dkt. # 6, at 1. The parties have stipulated that the forum selection clause applies and they ask the

  Court to transfer the case to the appropriate court.            The Court has reviewed the parties’

  motion/stipulation (Dkt. # 6) and finds that the case should be transferred to the court selected by

  the parties in the forum selection clause.

          IT IS THEREFORE ORDERED that the motion (Dkt # 6) is granted. The Court Clerk

  is directed to transfer this case to the United States District Court for the Eastern District of

  Missouri.

          DATED this 25th day of September, 2019.
